TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-19-00117-CV



        Appellant, Branigan Mulcahy// Cross-Appellant, Cielo Property Group, LLC

                                                     v.

         Appellee, Cielo Property Group, LLC// Cross-Appellee, Branigan Mulcahy




               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                             NO. D-1-GN-18-007425,
              THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING


                                                ORDER

PER CURIAM

                Appellee has filed an emergency motion for temporary relief, requesting that this

Court order appellant’s counsel to obtain and maintain possession of a hard drive and all copies

of appellee’s confidential business information contained on the hard drive, which are currently

in appellant’s possession, and hold them pending the completion of this appeal. We grant the

motion for temporary relief and order appellant’s counsel to obtain and maintain possession of

the hard drive and all copies of appellee’s confidential business information contained on the

hard drive and hold the hard drive and copies, pending further order of this Court. See Tex. R.

App. P. 29.3 (“[T]he appellate court may make any temporary orders necessary to preserve the

parties’ rights until disposition of the appeal . . . .”).

                It is ordered on June 6, 2019.
Before Chief Justice Rose, Justices Kelly and Smith